Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to an AMENDMENT entered on February 7, 2022 for patent application 17/008,134 filed on August 31, 2020.
 

Claims 1-20 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Arana et al. (Pub. No.: US 2017/0163839) in view of Ramachandran et al. (Pub. No.: US 2014/0372759).
Regarding claim 1, Arana discloses a method comprising: receiving, by a client-side digital content delivery device, a digital cinema package (DCP) for a digital movie (Fig. 2A, element 202a, para. [0036]), the DCP received from a digital content delivery system that is remote to the client-side digital content delivery device (Fig. 2A, elements 212 and 220, paras. , the DCP including a first unique digital watermark that was applied to the DCP by the digital content delivery system (Fig. 2B, elements 202a and 207, paras. [0026] and [0027]); receiving, by the client-side digital content delivery device, an input to cause playback of the digital movie (paras. [0001], [0003], [0016] and [0033]); in response to receiving the input to cause playback of the digital movie, retrieving a unique device identifier for a display device communicatively coupled to the client-side digital content delivery device, the display device being separate from the client-side digital content delivery device (Fig. 2B, para. [0031]; “in initially generating a digital watermark, as described above, device identifier 209 obtains one or more relevant device identifiers from each of distribution devices 202a-202n.” Device 202a is separate from device 202b, and also from device 202n, as well as every device in between.); comparing the unique device identifier for the display device to an authorized unique identifier stored by the client-side digital content delivery device, yielding a comparison (para. [0031]. “Identifying each device in the distribution or presentation chain allows a detector to determine where in the chain a circumvention of DRM [Digital Rights Management] protections may have occurred.” A circumvention of rights would include an unauthorized identifier.); determining, based on the comparison, that the unique device identifier for the display device matches the authorized unique identifier stored by the client-side digital content delivery device (para. [0031]. “Identifying each device in the distribution or presentation chain allows a detector to determine where in the chain a circumvention of DRM [Digital Rights Management] protections may have occurred.” A circumvention of rights would include an unauthorized identifier; no circumvention would mean that the identifier matched an authorized identifier.); and using the DCP to cause presentation of the digital movie by the display device communicatively coupled to the client-side digital content delivery device (Figs. 2A and 2B, element 202n, para. [0036. “Distribution device 202b may be a screen/projection management system for controlling media content playlists, lighting, sound, and/or distribution device 202n, which may be a digital projector through which the digital movie file is presented.”).
It could be argued that Arana does not explicitly disclose comparing the unique device identifier for the display device to an authorized unique identifier stored by the client-side digital content delivery device, yielding a comparison, the authorized unique identifier identifying a specific display device that is authorized for use with the client-side digital content delivery device, nor using the DCP to cause presentation of the digital movie by the display device communicatively coupled to the client-side digital content delivery device in response to determining that the unique device identifier for the display device matches the authorized unique identifier stored by the client-side digital content delivery device. However, in analogous art concerning digital content authorization, Ramachandran discloses that “the device confirmer 116 is configured to make the trusted device determination by comparing a unique identifier of the repeater 120 to a list of trusted devices (para. [0023]; see figure 1, elements 116 and 120),” wherein “[t]he repeater 120 also includes a device confirmer 128. As with the device confirmer 116, the device confirmer 128 is configured to determine if an HDCP receiver is a trusted device. Unlike the device confirmer 116, the device confirmer 128 is coupled to two transmitters, transmitter 123 and transmitter 125, and is configured to determine if receivers coupled thereto are trusted devices for both of these transmitters. Thus, the device confirmer 128 is configured to determine if the display 130 and the projector 140 are trusted devices. As with the device confirmer 116, the device confirmer 128 can determine trusted devices by confirming the BKSV from a receiver exists in a list of trusted devices. One skilled in 
Regarding claim 2, the combination of Arana and Ramachandran discloses the method of claim 1, and further discloses wherein the DCP is received from the digital content delivery system using an internet protocol (Arana, Fig. 2A, element 210, para. [0025]).
Regarding claim 3, the combination of Arana and Ramachandran discloses the method of claim 1, and further discloses wherein the first unique digital watermark identifies an exhibitor to which the client-side digital content delivery device has been allocated (Arana, Figs. 2B and 2C, paras. [0031]-[0034]).
the method of claim 1, and further discloses wherein the first unique digital watermark identifies the client-side digital content delivery device (Arana, Figs. 2B and 2C, paras. [0031]-[0034]).
Regarding claim 5, the combination of Arana and Ramachandran discloses the method of claim 1, and further discloses wherein causing presentation of the digital movie by the display device communicatively coupled to the client-side digital content delivery device comprising: applying a client-side digital watermark to data included in the DCP, yielding a watermarked presentation data (Arana, Figs. 2B and 2C, paras. [0031]-[0034]); and transmitting the watermarked presentation data to the display device (Arana, Fig. 2B, element 215, paras. [0031]-[0034]).
Regarding claim 6, the combination of Arana and Ramachandran discloses the method of claim 5, and further discloses wherein the client-side digital watermark comprises session data associated with the presentation of the DCP (Arana, para. [0032]).
Regarding claim 8, Arana discloses a client-side digital content delivery device comprising: one or more computer processors (Fig. 2A, element 204a); and one or more computer-readable mediums (Fig. 2A, element 206a) storing instructions that, when executed by the one or more computer processors, cause the client-side digital content delivery device to perform operations comprising: receiving a digital cinema package (DCP) for a digital movie (Fig. 2A, element 202a, para. [0036]), the DCP received from a digital content delivery system that is remote to the client-side digital content delivery device (Fig. 2A, elements 212 and 220, paras. [0023] and [0024]), the DCP including a first unique digital watermark that was applied to the DCP by the digital content delivery system (Fig. 2B, elements 202a and 207, paras. [0026] and [0027]); receiving, by the client-side digital content delivery device, an input to cause playback of the digital movie (paras. [0001], [0003], [0016] and [0033]); in response to receiving the input to cause playback of the digital movie, retrieving a unique device identifier for a display device communicatively coupled to the client-side digital content delivery device, the display device being separate from the client-side digital content delivery device (Fig. 2B, para. [0031]; “in initially generating a digital watermark, as described above, device identifier 209 obtains one or more relevant device identifiers from each of distribution devices 202a-202n.” Device 202a is separate from device 202b, and also from device 202n, as well as every device in between.); comparing the unique device identifier for the display device to an authorized unique identifier stored by the client-side digital content delivery device, yielding a comparison (para. [0031]. “Identifying each device in the distribution or presentation chain allows a detector to determine where in the chain a circumvention of DRM [Digital Rights Management] protections may have occurred.” A circumvention of rights would include an unauthorized identifier.); determining, based on the comparison, that the unique device identifier for the display device matches the authorized unique identifier stored by the client-side digital content delivery device (para. [0031]. “Identifying each device in the distribution or presentation chain allows a detector to determine where in the chain a circumvention of DRM [Digital Rights Management] protections may have occurred.” A circumvention of rights would include an unauthorized identifier; no circumvention would mean that the identifier matched an authorized identifier.); and using the DCP to cause presentation of the digital movie by the display device communicatively coupled to the client-side digital content delivery device (Figs. 2A and 2B, element 202n, para. [0036. “Distribution device 202b may be a screen/projection management .
It could be argued that Arana does not explicitly disclose comparing the unique device identifier for the display device to an authorized unique identifier stored by the client-side digital content delivery device, yielding a comparison, the authorized unique identifier identifying a specific display device that is authorized for use with the client-side digital content delivery device, nor using the DCP to cause presentation of the digital movie by the display device communicatively coupled to the client-side digital content delivery device in response to determining that the unique device identifier for the display device matches the authorized unique identifier stored by the client-side digital content delivery device. However, in analogous art concerning digital content authorization, Ramachandran discloses that “the device confirmer 116 is configured to make the trusted device determination by comparing a unique identifier of the repeater 120 to a list of trusted devices (para. [0023]; see figure 1, elements 116 and 120),” wherein “[t]he repeater 120 also includes a device confirmer 128. As with the device confirmer 116, the device confirmer 128 is configured to determine if an HDCP receiver is a trusted device. Unlike the device confirmer 116, the device confirmer 128 is coupled to two transmitters, transmitter 123 and transmitter 125, and is configured to determine if receivers coupled thereto are trusted devices for both of these transmitters. Thus, the device confirmer 128 is configured to determine if the display 130 and the projector 140 are trusted devices. As with the device confirmer 116, the device confirmer 128 can determine trusted devices by confirming the BKSV from a receiver exists in a list of trusted devices. One skilled in the art will understand that the repeater 120 can include more than one device confirmer and in some embodiments include a device confirmer that is dedicated to only one transmitter.  to the client-side digital content delivery device in response to determining that the unique device identifier for the display device matches the authorized unique identifier stored by the client-side digital content delivery device. This would have produced predictable and desirable results, in that it would allow for only authorized devices to be able to play back content, which would help to prevent piracy of digital content.
Regarding claim 9, the combination of Arana and Ramachandran discloses the client-side digital content delivery device of claim 8, and further discloses wherein the DCP is received from the digital content delivery system using an internet protocol (Arana, Fig. 2A, element 210, para. [0025]).
Regarding claim 10, the combination of Arana and Ramachandran discloses the client-side digital content delivery device of claim 8, and further discloses wherein the first unique digital watermark identifies an exhibitor to which the client-side digital content delivery device has been allocated (Arana, Figs. 2B and 2C, paras. [0031]-[0034]).
Regarding claim 11, the combination of Arana and Ramachandran discloses the client-side digital content delivery device of claim 8, and further discloses wherein the first unique digital watermark identifies the client-side digital content delivery device (Arana, Figs. 2B and 2C, paras. [0031]-[0034]).
Regarding claim 12, the combination of Arana and Ramachandran discloses the client-side digital content delivery device of claim 8, and further discloses wherein causing presentation of the digital movie by the display device communicatively coupled to the client-side digital content delivery device comprising: applying a client-side digital watermark to data included in the DCP, yielding a watermarked presentation data (Arana, Figs. 2B and 2C, paras. [0031]-[0034]); and transmitting the watermarked presentation data to the display device (Arana, Fig. 2B, element 215, paras. [0031]-[0034]).
Regarding claim 13, the combination of Arana and Ramachandran discloses the client-side digital content delivery device of claim 12, and further discloses wherein the client-side digital watermark comprises session data associated with the presentation of the DCP (Arana, para. [0032]).
Regarding claim 15, Arana discloses a non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of a client-side digital content delivery device, cause the client-side digital content delivery device to perform operations comprising: receiving a digital cinema package (DCP) for a digital movie (Fig. 2A, element 202a, para. [0036]), the DCP received from a digital content delivery system that is remote to the client-side digital content delivery device (Fig. 2A, elements 212 and 220, paras. [0023] and [0024]), the DCP including a first unique digital watermark that was applied to the DCP by the digital content delivery system (Fig. 2B, elements 202a and 207, paras. [0026] and [0027]); receiving, by the client-side digital content delivery device, an input to cause playback of the digital movie (paras. [0001], [0003], [0016] and [0033]); in response to receiving the input to cause playback of the digital movie, retrieving a unique device identifier for a display device communicatively coupled to the client-side digital content delivery device, the display device being separate from the client-side digital content delivery device (Fig. 2B, para. [0031]; “in initially generating a digital watermark, as described above, device identifier 209 obtains one or more relevant device identifiers from each of distribution devices 202a-202n.” Device 202a is separate from device 202b, and also from device 202n, as well as every device in between.); comparing the unique device identifier for the display device to an authorized unique identifier stored by the client-side digital content delivery device, yielding a comparison (para. [0031]. “Identifying each device in the distribution or presentation chain allows a detector to determine where in the chain a circumvention of DRM [Digital Rights Management] protections may have occurred.” A circumvention of rights would include an unauthorized identifier.); determining, based on the comparison, that the unique device identifier for the display device matches the authorized unique identifier stored by the client-side digital content delivery device (para. [0031]. “Identifying each device in the distribution or presentation chain allows a detector to determine where in the chain a circumvention of DRM [Digital Rights Management] protections may have occurred.” A circumvention of rights would include an unauthorized identifier; no circumvention would mean that the identifier matched an authorized identifier.); and using the DCP to cause presentation of the digital movie by the display device communicatively coupled to the client-side digital content delivery device (Figs. 2A and 2B, element 202n, para. [0036. “Distribution device 202b may be a screen/projection management system for controlling media content playlists, lighting, sound, and/or distribution device 202n, which may be a digital projector through which the digital movie file is presented.”).
comparing the unique device identifier for the display device to an authorized unique identifier stored by the client-side digital content delivery device, yielding a comparison, the authorized unique identifier identifying a specific display device that is authorized for use with the client-side digital content delivery device, nor using the DCP to cause presentation of the digital movie by the display device communicatively coupled to the client-side digital content delivery device in response to determining that the unique device identifier for the display device matches the authorized unique identifier stored by the client-side digital content delivery device. However, in analogous art concerning digital content authorization, Ramachandran discloses that “the device confirmer 116 is configured to make the trusted device determination by comparing a unique identifier of the repeater 120 to a list of trusted devices (para. [0023]; see figure 1, elements 116 and 120),” wherein “[t]he repeater 120 also includes a device confirmer 128. As with the device confirmer 116, the device confirmer 128 is configured to determine if an HDCP receiver is a trusted device. Unlike the device confirmer 116, the device confirmer 128 is coupled to two transmitters, transmitter 123 and transmitter 125, and is configured to determine if receivers coupled thereto are trusted devices for both of these transmitters. Thus, the device confirmer 128 is configured to determine if the display 130 and the projector 140 are trusted devices. As with the device confirmer 116, the device confirmer 128 can determine trusted devices by confirming the BKSV from a receiver exists in a list of trusted devices. One skilled in the art will understand that the repeater 120 can include more than one device confirmer and in some embodiments include a device confirmer that is dedicated to only one transmitter. Additionally, one skilled in the art will understand that the repeater can include any number of transmitters to send content to multiple downstream devices (para. [0030]; see figure 1, elements  to the client-side digital content delivery device in response to determining that the unique device identifier for the display device matches the authorized unique identifier stored by the client-side digital content delivery device. This would have produced predictable and desirable results, in that it would allow for only authorized devices to be able to play back content, which would help to prevent piracy of digital content.
Regarding claim 16, the combination of Arana and Ramachandran discloses the non-transitory computer-readable medium of claim 15, and further discloses wherein the DCP is received from the digital content delivery system using an internet protocol (Arana, Fig. 2A, element 210, para. [0025]).
Regarding claim 17, the combination of Arana and Ramachandran discloses the non-transitory computer-readable medium of claim 15, and further discloses wherein the first unique digital watermark identifies an exhibitor to which the client-side digital content delivery device has been allocated (Arana, Figs. 2B and 2C, paras. [0031]-[0034]).
Regarding claim 18, the combination of Arana and Ramachandran discloses the non-transitory computer-readable medium of claim 15, and further discloses wherein the first unique digital watermark identifies the client-side digital content delivery device (Arana, Figs. 2B and 2C, paras. [0031]-[0034]).
the non-transitory computer-readable medium of claim 15, and further discloses wherein causing presentation of the digital movie by the display device communicatively coupled to the client-side digital content delivery device comprising: applying a client-side digital watermark to data included in the DCP, yielding a watermarked presentation data (Arana, Figs. 2B and 2C, paras. [0031]-[0034]); and transmitting the watermarked presentation data to the display device (Arana, Fig. 2B, element 215, paras. [0031]-[0034]).


Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arana et al. (Pub. No.: US 2017/0163839) in view of Ramachandran et al. (Pub. No.: US 2014/0372759), and further in view of Kumar et al. (Pub. No.: US 2016/0057466).
Regarding claim 7, the combination of Arana and Ramachandran discloses the method of claim 1, but it could be argued that the combination does not explicitly disclose wherein the DCP received from the digital content delivery system is encrypted, the method further comprising: decrypting the DCP using a Key Delivery Message (KDM) that was allocated to the client-side digital content delivery device. However, in analogous art, Kumar discloses that “[d]igital cinema players are uniquely identified by unique digital certificates, called “device certificates” in the industry. The public key of each digital cinema player is contained in its corresponding device certificate and is used to target a KDM at a specific digital cinema player using RSA encryption. The AES keys of all the encrypted track files in a composition are encrypted using this public key, and the KDM can thus only be decrypted by the intended target player (para. [0015]).” Therefore, it would have been obvious to one of ordinary skill in the art 
Regarding claim 14, the combination of Arana and Ramachandran discloses the client-side digital content delivery device of claim 8, but it could be argued that the combination does not explicitly disclose wherein the DCP received from the digital content delivery system is encrypted, the operations further comprising: decrypting the DCP using a Key Delivery Message (KDM) that was allocated to the client-side digital content delivery device. However, in analogous art, Kumar discloses that “[d]igital cinema players are uniquely identified by unique digital certificates, called “device certificates” in the industry. The public key of each digital cinema player is contained in its corresponding device certificate and is used to target a KDM at a specific digital cinema player using RSA encryption. The AES keys of all the encrypted track files in a composition are encrypted using this public key, and the KDM can thus only be decrypted by the intended target player (para. [0015]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arana and Ramachandran to allow for the DCP received from the digital content delivery system to be encrypted, wherein the method further comprises decrypting the DCP using a Key Delivery Message (KDM) that was allocated to the client-side digital content delivery device. This would have produced predictable and desirable results, in that it would 
Regarding claim 20, the combination of Arana and Ramachandran discloses the non-transitory computer-readable medium of claim 15, but it could be argued that the combination does not explicitly disclose wherein the DCP received from the digital content delivery system is encrypted, the operations further comprising: decrypting the DCP using a Key Delivery Message (KDM) that was allocated to the client-side digital content delivery device. However, in analogous art, Kumar discloses that “[d]igital cinema players are uniquely identified by unique digital certificates, called “device certificates” in the industry. The public key of each digital cinema player is contained in its corresponding device certificate and is used to target a KDM at a specific digital cinema player using RSA encryption. The AES keys of all the encrypted track files in a composition are encrypted using this public key, and the KDM can thus only be decrypted by the intended target player (para. [0015]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arana and Ramachandran to allow for the DCP received from the digital content delivery system to be encrypted, wherein the method further comprises decrypting the DCP using a Key Delivery Message (KDM) that was allocated to the client-side digital content delivery device. This would have produced predictable and desirable results, in that it would allow for a further layer of protection to be applied to the content, which could decrease incidents of copyright violation.


Response to Arguments
Applicant's arguments filed February 7, 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments on pages 7-8:
Applicant respectfully traverses. Arana fails to establish retrieving a unique device identifier for a display device communicatively coupled to the client-side digital content delivery device, the display device being separate from the client-side digital content delivery device, comparing the unique device identifier for the display device to an authorized unique identifier stored by the client- side digital content delivery device, yielding a comparison, the authorized unique identifier identifying a specific display device that is authorized for use with the client-side digital content delivery device, determining, based on the comparison, that the unique device identifier for the display device matches the authorized unique identifier stored by the client-side digital content delivery device, and in response to determining that the unique device identifier for the display device matches the authorized unique identifier stored by the client-side digital content delivery device, using the DCP to cause presentation of the digital movie by the display device communicatively coupled to the client-side digital content delivery device as recited in the present claim 1. In order to advance prosecution and without conceding to the merits of the rejection, Applicant has amended the claims to clarify that the content delivery device, as being separate from the claimed display device, is paired via "communicatively coupled" with one or more display devices. 
The Office Action alleges that Arana's distribution devices 202a, 202b... through 202n are comparable to both Applicant's display device and separate client-side content delivery device. But Arana in fact describes a different system, namely a plurality of distribution devices 202a-202n, each being a combined display device and content delivery device (i.e., non-separate). This is completely the opposite of what is claimed. (See Arana at paragraph [0031]). The fact that several of these joint display/delivery devices can be arranged in a chain does not show teaching of in response to receiving the input to cause playback of the digital movie, retrieving a unique device identifier for a display device communicatively coupled to the client-side digital content delivery device, the display device being separate from the client-side digital content delivery device. Device 202a and device 202b (and so forth) are each their own display device and content delivery device. These aspects are not separate. This distinct limitation, which is not taught by Arana or Ramachandran, is a notable feature of Applicant's system. For instance, the separation of the two devices can allow for the added security feature of the client-side digital content delivery device being restricted to use with authorized display devices. Such separation can also eliminate the need for a plurality of content delivery devices to correspond to each display device, since a single content delivery device can authenticate and operate a plurality of display devices. (See Application As-Filed at Paragraph [0020]).

Examiner’s response:
Applicant states that “Arana in fact describes a different system, namely a plurality of distribution devices 202a-202n, each being a combined display device and content delivery 
First, referring to Applicant’s mention of paragraph [0031] of Arana, this paragraph states:
[0031] Unlike conventional systems and method of watermarking, however, digital watermarking (or variant-based forensic marking) as contemplated in the present disclosure is dynamic. Referring back to FIG. 1A, a change in the chain of the one or more devices is detected at operation 102. That is, in initially generating a digital watermark, as described above, device identifier 209 obtains one or more relevant device identifiers from each of distribution devices 202a-202n. Such device identifiers may include a brand, model, serial number, software version, etc., or some combination thereof. Identifying each device in the distribution or presentation chain allows a detector to determine where in the chain a circumvention of DRM protections may have occurred.

However, while this paragraph does describe each device 202a-202n as a “distribution device,” nowhere does this paragraph state that each device is somehow a “combined display device and content delivery device,” as Applicant argues.
Second, paragraph [0036] of Arana is more illuminating in terms of describing devices 202a-202n. Paragraph [0036] states:
[0036] For example, referring to FIG. 2A, system 200 may be an example of a digital cinema system, where a digital movie file referred to as a Digital Cinema Package (DCP) is received on a hard drive (an example embodiment of digital storage medium 230) or via satellite or fiber optic communication network (example embodiments of network 210). Distribution device 202a may be a cinema server onto which the digital movie file is downloaded and decrypted. Distribution device 202b may be a screen/projection management system for controlling media content playlists, lighting, sound, and/or distribution device 202n, which may be a digital projector through which the digital movie file is presented [emphasis added by Examiner].

This shows that each 202 device may, in fact, be a separate device with separate functionality, rather than a “non-separate” or combined display/delivery device, as Applicant stated. 

Thus, Examiner maintains that Arana discloses BOTH a display device, as well as a client-side digital content delivery device, and also discloses that these devices are communicatively coupled.


Regarding Applicant’s arguments on pages 7-8:
The Office Action acknowledges that Arana arguably does not explicitly disclose "comparing the unique device identifier for the display device to an authorized unique identifier stored by the client-side digital content delivery device, yielding a comparison, the authorized unique identifier identifying a specific display device that is authorized for use with the client-side digital content delivery device, nor using the DCP to cause presentation of the digital movie by the display device paired to the client-side digital content delivery device in response to determining that the unique device identifier for the display device matches the authorized unique identifier stored by the client-side digital content delivery device." (Office Action at p. 4). To cure this deficiency of Arana, the Office Action relies on Ramachandran. The Office Action implies that Ramachandran's teaching of a device confirmer 116, which allegedly compares a unique identifier, in fact only uses a list of trusted devices. This reference cannot be combined with the teaching of Arana to yield a predictable result of allowing for only authorized display devices (separate from content delivery devices) to be able to play back content. (Office Action at p.5). We respectfully disagree, at least for the reason that Arana only discloses "combined devices" and Ramachandra only discloses a list of trusted devices. To the extent there is any disclosure of a "comparison" in Ramachandran, in no instance is there a teaching of comparing a unique device identifier for a display device to an authorized unique identifier stored by a client-side digital content delivery device, wherein the display device is separate from the client-side digital content delivery device.
But even if these teachings were so combined by a person skilled in the art, the resulting teaching would not disclose each and every element of Applicant's claim. 
It is of no moment whether one skilled in the art would understand to modify Arana by applying Ramachandran's unique device identifier for a device confirmer 116 to a list of trusted devices (presumably comparing distribution device 202a with downstream devices 202b-202n of 
For at least similar reasons to those given above for claim 1, the cited combination of Arana and Ramachandran fails to disclose each and every element of independent claims 8 and 15 and, therefore, no prima facie case of obviousness presently exists with respect to claims 1, 8, or 15 or their respective dependent claims, which add further patentable limitations. Applicant respectfully requests reconsideration and withdrawal of this rejection of these claims.

Examiner’s response:
Applicant’s above arguments against the combination of Arana and Ramachandran are rendered moot based on Examiner’s above response to Applicant’s “combined devices” argument. That is, Applicant is arguing that it does not make sense for the “combined devices” of Arana to use the trusted device list of Ramachandran. However, as Examiner has shown that Arana in fact discloses a plurality of separate devices, including both a display device and a client-side digital content delivery device, then it makes sense to combine Ramachandran’s trusted device list with such a system, as device 202n of Arana, a projector, could send a device ID to device 202a, a cinema server, which could contain the trusted device list as taught by Ramachandran. Therefore, Examiner maintains the rejection.


Conclusion
Claims 1-20 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        March 10, 2022